internal_revenue_service department of index number washington dc refer reply to cc intl 5-plr- date sb in re corporate parent u s sponsor foreign sponsor fx fc1 fc2 trust lp t o t t o r o t o w o h dear this is in response to your representative's letter dated novémber requesting a ruling under sec_985 of the internal_revenue_code specifically your representative requested a ruling that provides that the trust may adopt a functional_currency other than the dollar by applying principles used to determine the functional_currency of a qualified_business_unit ‘ qbu under sec_1_985-1 of the income_tax regulations the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of factual information representations and other data may be required as part of the audit process your representative has represented the facts described below - o s a plr- corporate parent is a u s_corporation with its principal_place_of_business in the united_states corporate parent together with its eligible subsidiaries file consolidated federal_income_tax returns on a calendar_year basis utilizing the accrual_method of accounting u s sponsor and foreign sponsor are wholly-owned subsidiaries of corporate parent u s sponsor is a u s_corporation with its principal_place_of_business in the united_states foreign sponsor is a fc1 company with its principal_place_of_business in fc1 collectively u s sponsor and foreign sponsor will be referred to as sponsor sponsor either directly or through an affiliate plans to form trust which will elect to be taxed as a real_estate_investment_trust reit pursuant to sec_856 sponsor either directly or through an affiliate will provide the trust with a portion of its equity_capital the trust will obtain the balance of its equity_capital through an offering of its shares common shares to non-fc1 investors the trust will form and contribute substantially_all of its capital to a wholly-owned subsidiary organized under the laws of fc2 the subsidiary the subsidiary in turn will form and contribute substantially_all of its capital to a limited_partnership formed under the laws of fc2 the operating partnership the operating partnership will invest substantially_all of its capital in properties located throughout fc1 in addition the operating partnership will make temporary financial investments of its excess funds in short-term fx-denominated securities ’ the subsidiary under sec_301_7701-3 will elect to be disregarded as a separate_entity and for the operating partnership to be treated as a partnership the subsidiary will serve as the sole general_partner of the operating partnership the operating partnership's sole limited_partner will he lp a closed end unit trust to be formed under the rules of fc2 lp will offer its units to fc1 investors the trust subsidiary and lp will have no significant assets other than their direct or indirect interests in the operating partnership the trust's activities wilt be limited to paying its directors and administrative expenses receiving capital contributions from purchasers of common shares contributing capital to the subsidiary distributing dividends to the holders of common shares preparing and distributing required financial statements and tax returns and engaging in other administrative tasks the trust will have no employees and no permanent place of business in the united_states both the operating partnership's and the subsidiary's principal_place_of_business will be outside of the united_states all references to fx in this ruling_request refer to both the fx and any successor ' currencies of fc1 ley plr- all transactions of the trust subsidiary and the operating partnership will be in fx currency the trust subsidiary and the operating partnership will generate and receive revenues incur and pay expenses borrow and make financial decisions in fx except in extraordinary circumstances transactions between the trust and its shareholders or other parties will be in fx including purchases of and dividends with respect to common shares the books_and_records of the trust subsidiary and the operating partnership will be denominated in fx the operating partnership will make periodic distributions to its partners the subsidiary in turn will distribute to the trust substantially_all of the distributions it receives from the operating partnership shortly after receiving such distributions the trust in turn will distribute to its shareholders substantially_all of the distributions it receives from the subsidiary shortly after receiving such distributions the operating partnership must make such distributions among other reasons to ensure that the trust satisfies the reit minimum distribution_requirements discussed below the trust and subsidiary will retain the distributions they receive only to the extent doing so is necessary to meet their operating expenditures and does not violate the reit minimum distribution_requirements sec_985 provides in general that all determinations for federal_income_tax purposes shall be made in the taxpayer’s functional_currency sec_1_985-1 states that except as otherwise provided by ruling or administrative_pronouncement the dollar shall be the functional_currency of a qbu that has the united_states as its residence as defined in sec_988 sec_989 defines qbu as any separate and clearly identified unit of a trade_or_business of a taxpayer which maintains separate books_and_records sec_988 states that the residence of a corporation or partnership which is a united_states_person as defined in sec_7701 ie generally a corporation or partnership created or organized in the united_states or under the laws of the united_states shall be the united_states see also section t in addition to conducting transactions directly with its shareholders in fx the trust may conduct these transactions through unaffiliated intermediaries when prospective shareholders wish to purchase shares with funds denominated in currencies other than fx non fx currencies the prospective shareholders will deliver the funds to intermediaries which will convert the funds to fx on the shareholders’ behalf and forward the fx funds to the trust shareholders it may distribute the funds in fx to the intermediaries who will convert the funds on the shareholders’ behalf to non fx currencies in addition when the trust makes distributions to its lp plr- a sec_988 states that generally the residence of a corporation or partnership which is not a united_states_person shall be a country other than the united_states sec_988 states an exception to the above rule that in the case of a qbu of any taxpayer the residence of such unit shall be the country in which the principal_place_of_business of the qbu is located sec_1_985-1 states that if a qbu is not required to use the dollar as its functional_currency then its functional_currency shall be the currency of the economic environment in which a significant part of the qbu’s activities is conducted if the qbu keeps or is presumed to keep its books_and_records in such currency sec_1 c states that the economic environment in which a significant part of the qbu’s activities is conducted shall be determined by taking into account all the facts and circumstances sec_1_985-1 lists factors to be taken into account when determining the economic environment in which a significant part of the qbu’s activities is conducted sec_1_989_a_-1 states that a corporation is a qbu and that a partnership is a qbu of a partner sec_987 generally requires that in the case of a taxpayer having one or more qbus with a functional_currency other than the dollar taxable_income of the taxpayer shall be determined by computing the taxable_income of each qbu in its functional_currency and translating the income so computed at the average exchange rate for the qbu's taxable_year see also sec_989 in addition the taxpayer must recognize foreign_currency_gain_or_loss when property or functional_currency of a qbu is remitted to the home_office of the taxpayer which has a different functional_currency assuming the taxpayer's home_office has a dollar functional_currency gain_or_loss is generally the difference between the dollar value of the functional gurrency adjusted_basis in the property remitted and the taxpayer's dollar basis in the qbu s earnings or capital which the property represents see generally sec_1_987-5 sec_856 and state to the extent relevant that a reit means a corporation which but for the provisions of irc sections would be taxable as a domestic_corporation and which meets the following requirements among others pertaining to its income at least of the reit’s gross_income is derived from those types of income listed in sec_856 and at least of the reit’s gross_income is derived from those types of income listed in sec_856 foreign’currency gains recognized under sec_987 are not included in the types of income listed in sec_856 or c sec_857 generally requires that in order for the reit to enjoy the benefits of sections the reit must satisfy the distribution_requirements of so plr- sec_857 the general explanation of the tax_reform_act_of_1986 states that i n appropriate circumstances a domestic qbu such as a regulated_investment_company organized to invest in securities denominated in a specific currency may have a foreign_currency as the functional_currency staff of the joint_committee on taxation cong sess general explanation of the tax_reform_act_of_1986 pincite comm print under these facts assuming that the subsidiary will be disregarded pursuant to sec_301_7701-3 the operating partnership is a qbu of the trust sec_1_989_a_-1 for purposes of sections the operating partnership will not be a resident_of_the_united_states sec_988 i iii and i the operating partnership is not required to adopt the dollar as its functional_currency under sec_1_985-1 accordingly under sec_1_985-1 the functional_currency of the operating partnership will be determined by applying the principles of sec_1_985-1 absent a ruling to the contrary the trust will be required to adopt the dollar as its functional_currency since under sec_988 i it is a resident_of_the_united_states sec_1_985-1 accordingly the trust will be required to recognize foreign_currency_gain_or_loss under sec_987 upon its receipt of a distribution of fx from the operating partnership recognition of the sec_987 gain may cause the trust's gross_income of the types enumerated in sec_856 and sec_856 respectively to fall below and of the trust’s gross_income potentially causing the trust to lose its status as a reit or to be subject_to the tax of sec_857 _ in this regard it should be noted that the trust is required to make distributions to its shareholders based on its taxable_income in order that it may enjoy the benefits of sections since the trust operates through the operating partnership in practice the trust will not have the funds to make the required distributions unless it receives distributions from the operating partnership if the ruling requested herein is issued the trust would not be required to adopt the dollar as its functional_currency the trust's functional_currency would then be determined by applying the principles of sec_1_985-1 under these principles the trust may be required to use the fx as its functional_currency assuming the trust's functional_currency is the fx then sec_987 would not require the recognition of gain upon the trust's receipt of distributions from the operating partnership since sec_987 by its terms only applies when there are transfers between two qbus of a taxpayer having different functional currencies thus the trust's ability to operate as a reit would not be jeopardized we believe that allowing the trust to use a currency other than the dollar as its functional_currency is consistent with language of the general explanation of the tax_reform_act_of_1986 as set forth above if plr- based solely on the facts and information submitted the trust may adopt a currency other than the dollar as its functional_currency accordingly assuming the trust adopts a currency other than the dollar as its functional_currency the trust will compute its taxable_income or loss in its functional_currency and translate its taxable_income into dollars using the average exchange rate for the taxable_year no opinion is expressed as to what the functional_currency of the trust the subsidiary or the operating partnership will be when the principles of sec_1_985-1 are applied no opinion is expressed as to whether the trust will qualify as a reit under sec_856 no opinion is expressed as to whether the subsidiary will be disregarded under sec_301_7701-3 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the determination covered by this letter is made sincerely t jeffrey l dorfman chief branch ccantl brd _ cc
